
	
		III
		111th CONGRESS
		1st Session
		S. RES. 190
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Crapo (for himself
			 and Mr. Lugar) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			June 25, 2009
			Committee discharged
		
		
			June 25, 2009
			Considered and agreed to
		
		RESOLUTION
		Supporting National Men’s Health
		  Week.
	
	
		Whereas, according to the National Cancer
			 Institute—
			(1)despite advances
			 in medical technology and research, men continue to live an average of more
			 than 5 years less than women, and African-American men have the lowest life
			 expectancy;
			(2)9 of the 10
			 leading causes of death, as defined by the Centers for Disease Control and
			 Prevention, affect men at a higher percentage than women;
			(3)between ages 45
			 and 54, men are 3 times more likely than women to die of heart attacks;
			(4)men die of heart
			 disease at 11/2 times the rate of women;
			(5)men die of cancer
			 at almost 11/2 times the rate of women;
			(6)testicular cancer
			 is 1 of the most common cancers in men aged 15 to 34, and when detected early,
			 has a 96 percent survival rate;
			(7)the number of
			 cases of colon cancer among men will reach almost 75,590 in 2009, and almost
			 1/2 of those men will die from the disease;
			(8)the likelihood
			 that a man will develop prostate cancer is 1 in 6;
			(9)the number of men
			 developing prostate cancer in 2009 will reach more than 192,280, and an
			 estimated 27,360 of them will die from the disease;
			(10)African-American
			 men in the United States have the highest incidence in the world of prostate
			 cancer;
			(11)significant
			 numbers of health problems that affect men, such as prostate cancer, testicular
			 cancer, colon cancer, and infertility, could be detected and treated if men’s
			 awareness of such problems was more pervasive;
			(12)more than
			 1/2 of the elderly widows now living in poverty were not
			 poor before the death of their husbands, and by age 100, women outnumber men 8
			 to 1;
			(13)educating both
			 the public and health care providers about the importance of early detection of
			 male health problems will result in reducing rates of mortality for these
			 diseases;
			(14)appropriate use
			 of tests such as prostate specific antigen exams, blood pressure screenings,
			 and cholesterol screenings, in conjunction with clinical examination and
			 self-testing for problems such as testicular cancer, can result in the
			 detection of many problems in their early stages and increase the survival
			 rates to nearly 100 percent;
			(15)women are twice
			 as likely as men to visit the doctor for annual examinations and preventive
			 services; and
			(16)men are less
			 likely than women to visit their health center or physician for regular
			 screening examinations of male-related problems for a variety of reasons,
			 including fear, lack of health insurance, lack of information, and cost
			 factors;
			Whereas National Men’s Health Week was established by
			 Congress in 1994 and urges men and their families to engage in appropriate
			 health behaviors, and the resulting increased awareness has improved
			 health-related education and helped prevent illness;
		Whereas the governors of more than 45 States issue
			 proclamations annually declaring Men’s Health Week in their States;
		Whereas since 1994, National Men’s Health Week has been
			 celebrated each June by dozens of States, cities, localities, public health
			 departments, health care entities, churches, and community organizations
			 throughout the Nation that promote health awareness events focused on men and
			 family;
		Whereas the National Men’s Health Week Internet website
			 has been established at www.menshealthweek.org and features governors’
			 proclamations and National Men’s Health Week events;
		Whereas men who are educated about the value that
			 preventive health can play in prolonging their lifespan and their role as
			 productive family members will be more likely to participate in health
			 screenings;
		Whereas men and their families are encouraged to increase
			 their awareness of the importance of a healthy lifestyle, regular exercise, and
			 medical checkups; and
		Whereas, June 15 through June 21, 2009, is National Men’s
			 Health Week, which has the purpose of heightening the awareness of preventable
			 health problems and encouraging early detection and treatment of disease among
			 men and boys: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 annual National Men’s Health Week in 2009; and
			(2)calls upon the
			 people of the United States and interested groups to observe National Men’s
			 Health Week with appropriate ceremonies and activities.
			
